217Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

*** Patent 10,554,337 ***
Claims (1 & 4-5) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1-2) of U.S. Patent No. 10,554,337.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent ‘337 substantially teaches the claimed invention.  The patent ‘337 does not explicitly teach the feature of generating a bit sequence by performing a rate matching on at least a part of encoded code block based on a starting position.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that the patent ‘337’s bit sequence would have been generated by performing a rate matching on at least a part of encoded code block based on a starting position.  One having ordinary skill in the art would be motivated to realize so because the Patent ‘337 teaches not only the feature of generating a bit sequence, but also that the bit sequence is generated by reordering the codeword to be start from one of start points/positions (column 34 lines 23-27).

Claims (6 & 9-10) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (5-6) of U.S. Patent No. 10,554,337.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent ‘337 substantially teaches the claimed invention.  The patent ‘337 does not explicitly teach the features of receiving a signal corresponding to a bit sequence and demodulating the received signal to identify first values corresponding to bit sequence.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that the patent ‘337’s method for receiving would have been comprised of the features of receiving a signal and demodulating the received signal to identify first values corresponding to the bit sequence.  One having ordinary skill in the art would be motivated to realize so because the Patent ‘337 teaches the feature of identifying the bit sequence based on a signal received from a transmitter (column 34 lines 49-50).

Claims (11 & 14-15) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (9-10) of U.S. Patent No. 10,554,337.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent ‘337 substantially teaches the claimed invention.  The patent ‘337 does not explicitly teach the feature of generating a bit sequence by performing a rate matching on at least a part of encoded code block based on a starting position.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize the patent ‘337’s bit sequence would have been generated by performing a rate matching on at least a part of encoded code block based on a starting position.  One having ordinary skill in the art would be motivated to realize so because the Patent ‘337 teaches not only the feature of generating a bit sequence, but also that the bit sequence is generated by reordering the codeword to be start from one of start points/positions (column 35 lines 24-29).

Claims (16 & 19-20) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (13-14) of U.S. Patent No. 10,554,337.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent ‘337 substantially teaches the claimed invention.  The patent ‘337 does not explicitly teach the features of receiving a signal corresponding to a bit sequence and demodulating the received signal to identify first values corresponding to bit sequence.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that the patent ‘337’s receiver would have been comprised of the features of receiving a signal and demodulating the received signal to identify first values corresponding to bit sequence.  One having ordinary skill in the art would be motivated to realize so because the Patent ‘337 teaches the feature of identifying the bit sequence based on a signal received from a transmitter (column 36 lines 11-13).

*** 11,018,805 ***
Claims (1 & 4-5) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1-2) of U.S. Patent No. 11,018,805.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent ‘805 substantially teaches the claimed invention.  The patent ‘805 does not explicitly teach the feature of modulating the bit sequence.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that the patent ‘805’s method (performed by a transmitter) would have been comprised of the feature of modulating the bit sequence.  One having ordinary skill in the art would be motivated to realize so because a transmitting method having a feature of modulating data (i.e. bit sequence) before being transmitted is well-known in the art.

Claims (6 & 9-10) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (5-6 & 8) of U.S. Patent No. 11,018,805.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent ‘805 substantially teaches the claimed invention.  The patent ‘805 does not explicitly teach the features of identifying second values corresponding to an encoded code block by a rate de-matching based on the first values.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that the patent ‘805’s method (performed by a receiver) would have been comprised of the feature of identifying second values corresponding to an encoded code block by a rate de-matching based on the first values.  One having ordinary skill in the art would be motivated to realize so because the Patent ‘805 teaches the feature of identifying information bits, wherein the identifying the information bits further comprises performing a rate de-matching based on the plurality of values (column 35 lines 37-40 & 54-55).

Claims (11 & 14-15) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (13-14 & 16) of U.S. Patent No. 11,018,805.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent ‘805 substantially teaches the claimed invention.  The patent ‘805 does not explicitly teach the feature of modulating the bit sequence.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that the patent ‘805‘s transmitter would have been comprised of the feature of modulating the bit sequence.  One having ordinary skill in the art would be motivated to realize so because a transmitter having a feature of modulating data (i.e. bit sequence) before being transmitted is well-known in the art.

Claims (16 & 19-20) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (13-14 & 16) of U.S. Patent No. 11,018,805.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent ‘805 substantially teaches the claimed invention.  The patent ‘805 does not explicitly teach the features of identifying second values corresponding to an encoded code block by a rate de-matching based on the first values.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that the patent ‘805’s receiver would have been comprised of the feature of identifying second values corresponding to an encoded code block by a rate de-matching based on the first values.  One having ordinary skill in the art would be motivated to realize so because the Patent ‘805 teaches the feature of identifying information bits, wherein the identifying the information bits further comprises performing a rate de-matching based on the plurality of values (column 36 lines 44-48 & 63-66).






The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. US 2020/0304246 – Ahn et al. – Method of retransmission for downlink transmission in wireless communication system and apparatus for the same.
b. US 2018/0294917 – Techniques for rate matching and interleaving in wireless communications. 














Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831. The examiner can normally be reached Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE T. TU/Primary Examiner, Art Unit 2111